           Case 4:13-cr-00221-BRW Document 210 Filed 02/09/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

VS.                                    4:13-CR-00221-BRW

SEDRICK REED                                                                  DEFENDANT


                                              ORDER

       Sedrick Reed has filed his Amended Complaints (Doc. Nos. 205, 206) against the United

States of America.

       Under 28 U.S.C. § 1915A(a), “[t]he court shall review . . . a complaint in a civil action in

which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity.” Section 1915A(b) provides that as part of this review, “the court shall . . .

dismiss the complaint, or any portion of the complaint, if the complaint ... fails to state a claim

upon which relief may be granted.” Mr. Reed has been granted permission to proceed in forma

pauperis.1 Mr. Reed’s Amended Complaints qualify for review.

I.     BACKGROUND

       Mr. Reed is serving a 135-month sentence in the Federal Bureau of Prisons.2 As

part of the sentence, I ordered forfeiture of Mr. Reed’s seized property.3 Mr. Reed filed three

motions seeking return of, or compensation for, forfeited property and other property seized but

not forfeited.4 I denied Mr. Reed’s first two motions and the Court of Appeals for the Eighth


       1
        Doc. No. 185.
       2
        Doc. Nos. 200, 201.
       3
        Doc. No. 88.
       4
        Doc. Nos. 150, 157, 167.

                                                  1
              Case 4:13-cr-00221-BRW Document 210 Filed 02/09/21 Page 2 of 7




Circuit summarily affirmed.5 Mr. Reed filed his third motion while appealing denial of his first

two motions. After the Eighth Circuit returned the mandate, I denied Defendant’s third motion

for return of seized property.6

          On November 1, 2019, the Eighth Circuit partially reversed the denial of Mr. Reed’s

third motion for return of seized property and remanded, finding that “the district court should

have afforded [Mr. Reed] an opportunity to assert an alternative claim for damages” regarding

the “items which were not forfeited but were no longer in the government’s possession . . . .”7

Pursuant to the Eighth Circuit’s mandate, I directed Mr. Reed to file a complaint for damages

against the Government only as to the items that were not forfeited and are no longer in the

Government’s possession.8

          On January 6, 2020, Mr. Reed filed a pro se complaint again alleging failure to comply

with Rule 41(g).9 The Government filed a motion to dismiss and in response, Mr. Reed argued

for the first time that the Federal Tort Claim Act (“FTCA”)10 applies to this case and he may

have a Bivens11 claim.12 Although Mr. Reed did not present these claims in his complaint, the

Eighth Circuit found that he should be allowed to do so. Accordingly, I denied the



          5
           Doc. No. 172.
          6
           Doc. Nos. 172, 174.
          7
           Doc. No. 187.
          8
           Doc. No. 190.
          9
           Doc. No. 192.
          10
               28 U.S.C. §§ 2671–2680.
          11
               Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971).
          12
               Doc. No. 200.

                                                   2
         Case 4:13-cr-00221-BRW Document 210 Filed 02/09/21 Page 3 of 7




Government’s motion to dismiss without prejudice and directed Mr. Reed to file an amended

complaint setting out all his causes of action.13

       On June 15, 2020, Mr. Reed filed two Amended Complaints. One asserted claims under

the FTCA and the other asserted claims pursuant to Bivens. In both Amended Complaints, Mr.

Reed alleges that agents of the Federal Bureau of Investigation (“FBI”) seized his personal

property.14 He contends that on April 8, 2018, an FBI agent destroyed his personal property.15

Mr. Reed also asserts that on April 13, 2018, an agent from the FBI released a gun belonging to

him to a third party without court authorization or his permission.16

II.    DISCUSSION

       In determining whether a complaint states a claim for which relief may be granted, I must

accept the complaint’s factual allegations as true and draw all reasonable inferences in the

plaintiff’s favor.17 The factual allegations need not be detailed, but they must be sufficient “to

raise a right to relief above the speculative level.”18 The complaint must “state a claim to relief

that is plausible on its face.”19 In assessing its sufficiency, I may disregard legal conclusions

disguised as factual allegations.20



       13
            Doc. No. 203.
       14
            Id.
       15
            Id.
       16
            Id.
       17
            Varga v. U.S. Nat’l Bank Ass’n, 764 F.3d 833, 838 (8th Cir. 2014).
       18
            Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
       19
            Id. at 570.
       20
         Hager v. Ark. Dep’t of Health, 735 F.3d 1009, 1013 (8th Cir. 2013) (citing Papasan v.
Allain, 478 U.S. 265, 286 (1986)

                                                    3
         Case 4:13-cr-00221-BRW Document 210 Filed 02/09/21 Page 4 of 7




       While I am required to construe the pleadings liberally, Mr. Reed is nevertheless bound

by applicable procedural and substantive law.21 Additionally, “[t]hough pro se complaints are to

be construed liberally, they still must allege sufficient facts to support the claims advanced.”22

       A.         Bivens Claim

       “[A] Bivens action is the federal analog to suit brought against state officials under . . . 42

U.S.C. § 1983.”23 In determining whether Mr. Reed’s Bivens claim survives screening under 28

U.S.C. § 1915A, the first question is whether his case is “the type for which a Bivens remedy is

available.”24 There are two steps in determining whether a cause of action under Bivens is

available.25 First, I must determine whether Mr. Reed’s case presents one of “the three Bivens

claims the Court has approved in the past.”26 If not, then I proceed to the second step and

determine whether a new cause of action should be implied “in the absence of affirmative action

by Congress.”27

       Mr. Reed’s allegations do not present one of the Bivens claims allowed to proceed earlier.

Here, the Government’s alleged unlawful acts (the destruction of his personal property) are


       21
         See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004); Burgs v. Sissel, 745 F.2d 526,
528 (8th Cir. 1984).
       22
          Stone v. Harry, 364 F.3d at 914 (internal citations omitted); see, e.g., Dunn v. White,
880 F.2d 1188, 1197 (10th Cir. 1989) (regarding a pro se plaintiff, “we will not supply additional
facts, nor will we construct a legal theory for plaintiff that assumes facts that have not been
pleaded”); Cunningham v. Ray, 648 F.2d 1185, 1186 (8th Cir. 1981) (“[P]ro se litigants must set
[a claim] forth in a manner which, taking the pleaded facts as true, states a claim as a matter of
law.”).
       23
            Hartman v. Moore, 547 U.S. 250, 255 n.2 (2006).
       24
            Farah v. Weyker, 926 F.3d 492, 498 (8th Cir. 2019).
       25
            Id.
       26
            Id.
       27
            Id.

                                                  4
         Case 4:13-cr-00221-BRW Document 210 Filed 02/09/21 Page 5 of 7




different from those alleged in any Bivens action and the injury is different. These differences

lead the me to question whether I am “well suited . . . to consider and weigh the costs and

benefits of allowing a damages action to proceed.”28 Courts must ask if there are “special factors

[that] counse[l] hesitation” about extending Bivens to a new context.29 Aware that expanding the

Bivens remedy “is now a ‘disfavored’ judicial activity,”30 I find under the circumstances of this

case that Bivens should not be extended. For example, other remedies are available.31 Mr. Reed

apparently is aware of that fact, since he also sued under the Federal Tort Claims Act. Providing

a damages remedy for Mr. Reed’s alleged wrongs in this case lies in Congress’s realm.32

       Accordingly, Mr. Reed’s Bivens claim is dismissed with prejudice.

       B.         FTCA Claim

       Mr. Reed made a Federal Tort Claims Act (“FTCA”) claim in his Amended Complaint.33

Exhaustion of administrative remedies is a jurisdictional prerequisite to FTCA claims.34 The law

provides that “[a]n action shall not be instituted upon a claim against the United States for

money damages for . . . loss of property . . . unless the claimant shall have first presented the

claim to the appropriate Federal agency and his claim shall have been finally denied by the

agency in writing and sent by certified or registered mail.”35 If an agency fails to make a final


       28
            Ziglar v. Abbasi, 137 S. Ct. 1843, 1858 (2017).
       29
            Hernandez v. Mesa, 140 S. Ct. 735, 743 (2020) (internal citation omitted).
       30
            Ziglar, 137 S. Ct. at 1857.
       31
            See Ahmed v. Weyker, 984 F.3d 564, 571 (8th Cir. 2020); Farah, 926 F.3d at 500-02.
       32
            Ahmed, 984 F.3d at 570-71; Farah, 926 F.3d at 498.
       33
            Doc. No. 205.
       34
            Porter v. Fox, 99 F.3d 271, 274 (8th Cir. 1996).
       35
            28 U.S.C. § 2675(a).

                                                   5
            Case 4:13-cr-00221-BRW Document 210 Filed 02/09/21 Page 6 of 7




disposition of the claim within six months after it is filed, the failure is “deemed a final denial of

the claim . . . .”36

         I must determine: (1) whether Mr. Reed presented his claim to the FBI; and (2) whether

he filed this suit within six months of the FBI’s denial of his claim.

        To be adequately presented, the claim must provide written notification of the incident

and include a claim for money damages.37 The presentment requirement is jurisdictional—if the

plaintiff fails to plead it, the court lacks jurisdiction.38 The purpose of this requirement is to

allow federal agencies “a fair opportunity to meaningfully consider, ascertain, adjust, determine,

compromise, deny, or settle FTCA claims prior to suit.”39 If an agency denies an administrative

tort claim, the claimant must file suit within six months of the denial.40

        Mr. Reed provided no documentation with his Amended Complaint, nor did he allege any

facts that reflect he filed an administrative tort claim with the FBI and it was rejected.

                                            CONCLUSION

        Based on the findings of fact and conclusions of law above, Mr. Reed’s Bivens claim

(Doc. No. 206) is DISMISSED with prejudice. Mr. Reed has 30 days to amend his complaint

regarding his FTCA claim (Doc. No. 205). He must set out whether he pursued his

administrative remedies and provide copies of any documents related to the issue, including the




        36
             Id.
        37
             Mader v. United States, 654 F.3d 794, 798 (8th Cir. 2011) (en banc) (citing 28 C.F.R. §
14.2(a)).
        38
             Bellecourt v. United States, 994 F.2d 427, 430 (8th Cir. 1993).
        39
             Mader, 654 F.3d at 800–01.
        40
             28 U.S.C. § 2401(b).

                                                    6
         Case 4:13-cr-00221-BRW Document 210 Filed 02/09/21 Page 7 of 7




FBI’s denial letter. Failure to file an amended complaint will result in the dismissal of this

matter without further notice.

       IT IS SO ORDERED this 9th day of February 2021.



                                                 Billy Roy Wilson________________
                                                 UNITED STATES DISTRICT JUDGE




                                                 7
